Citation Nr: 0631993	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  04-03 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependents' educational assistance 
benefits under the provisions of 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to October 
1945.  He died in December 2002.  The appellant is the 
veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in August 2003, a 
statement of the case was issued in December 2003, and a 
substantive appeal was received in January 2004.

The Board notes that the appellant's correspondence, 
including the notice of disagreement and the substantive 
appeal, appear to advance a claim for the payment of the 
veteran's benefits for the month of the veteran's death.  
This issue is hereby referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The veteran died in December 2002 from cardiorespiratory 
arrest due to congestive heart failure, ischemic 
cardiomyopathy, coronary artery disease, chronic obstructive 
pulmonary disease, pulmonary fibrosis, renal failure, and 
diabetes.

2.  At the time of the veteran's death, service connection 
was in effect for sycosis barbae with blepharitis, rated 10 
percent disabling.

3.  The veteran's fatal pulmonary disease was due to tobacco 
use.

4.  The veteran's fatal heart disease, artery disease, 
pulmonary disease, renal disease, and diabetes were not 
manifested during the veteran's active duty service or for 
many years thereafter.

5.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor was a service-
connected disability etiologically related to the cause of 
the veteran's death.

6.  The statutory criteria for eligibility for educational 
assistance have not been met.


CONCLUSIONS OF LAW

1.  The claim of service connection for the cause of the 
veteran's death due to tobacco use in service is barred by 
law.  38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300 
(2006).

2.  The veteran's fatal heart disease, artery disease, renal 
disease, and diabetes were not incurred in or aggravated by 
the veteran's military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006). 

3.  The veteran's fatal heart disease, artery disease, renal 
disease, and diabetes were not proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310 (2006). 

4.  The veteran's death was not otherwise caused by or 
substantially or materially contributed to by a disability 
incurred in or aggravated by his active duty service.  38 
U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. § 3.312 (2006).

5.  The criteria for entitlement to educational assistance 
benefits under Chapter 35, Title 38, United States Code, have 
not been met.  38 U.S.C.A. §§ 3500, 3501(a)(1), 5107 (West 
2002); 38 C.F.R. § 21.3021(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) .  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  The claimant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefits sought in a letter dated March 2003.  Moreover, 
in that letter, the claimant was advised of the types of 
evidence VA would assist her in obtaining as well as her own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that the March 2003 letter was sent to the 
appellant prior to the July 2003 rating decision.  The VCAA 
notice was therefore timely.  See Pelegrini v. Principi, 18 
Vet.App. 112 (2004).

The Board also believes that the March 2003 letter implicitly 
notified the appellant to submit any pertinent evidence in 
the appellant's possession.  In that regard, the appellant 
was advised to submit any evidence or identify any evidence 
he wished VA to assist him in obtaining.  Therefore, the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim of service connection for the cause of 
the veteran's death and eligibility for death benefits, but 
there has been no notice of the types of evidence necessary 
to establish an effective date for any benefit that might be 
granted.  Despite the inadequate notice provided to the 
appellant, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet.App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the appellant a letter in 
March 2003 in which it advised the appellant to submit 
evidence regarding the cause of the veteran's death and 
showing a relationship between the cause of death and the 
veteran's service.  Since the claim is for service connection 
for the cause of the veteran's death, no rating or effective 
date will be assigned and any questions of notice related to 
such assignments are rendered moot.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, private and VA, have been obtained.  The 
Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as available and relevant to the 
issue on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with this claim.

Analysis

I.  Service connection for cause of death

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1). 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffered from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

For claims received by VA after June 9, 1998, a disability or 
death will not be considered service-connected on the basis 
that it resulted from injury or disease attributable to the 
veteran's use of tobacco products during service. 38 C.F.R. 
§ 3.300(a).  Service connection, however, will not be 
prohibited if the disability or death can be service-
connected on some basis other than the veteran's use of 
tobacco products during service, or if the disability became 
manifest or death occurred during service.  See 38 C.F.R. 
§ 3.300 (b); 38 U.S.C.A. § 1103(a).  Because the appellant's 
claim was received in January 2003, the amended law and 
regulations apply directly in this case.

The death certificate shows that the veteran died on December 
[redacted], 2002 from cardiorespiratory arrest due to congestive 
heart failure, ischemic cardiomyopathy, and coronary artery 
disease.  The death certificate notes that other contributing 
factors were chronic obstructive pulmonary disease, pulmonary 
fibrosis, renal failure, and diabetes.  At the time of the 
veteran's death, service connection was in effect for sycosis 
barbae with blepharitis, rated 10 percent disabling from 
January 1960.

Preliminarily, the Board notes that there is no suggestion 
that the veteran suffered from any heart disease, artery 
disease, pulmonary disease, renal disease, or diabetes during 
service.  Service medical records are entirely devoid of any 
diagnosis or indication of such chronic disabilities, and 
there is no indication that any such disabilities manifested 
within one year following discharge.  Furthermore, the 
claimant has advanced no contention that any of these factors 
in the veteran's death manifested during service.

The claimant's contention is that the veteran's in-service 
tobacco use was a cause of his post-service pulmonary 
disease, and that the pulmonary disease contributed to his 
death.  In support of her claim, the claimant has submitted 
an April 2003 statement from the veteran's doctor which 
explicitly and strongly supports these contentions.  The 
Board does not finds that there is any dispute over the facts 
that the veteran's pulmonary disease was a contributing 
factor to his death and that the pulmonary disease was 
causally linked to tobacco smoking during service.  The Board 
notes, additionally, that the veteran's in-service smoking 
was documented to an extent in an April 1945 service medical 
record.

Again, the Board notes that the appellant's claim was 
received after June 9, 1998 (January 2003); thus, the 
veteran's cause of death cannot be considered service- 
connected if it is attributable to the use of tobacco 
products during service.  38 C.F.R. § 3.300(a).  The medical 
evidence shows the veteran's tobacco use caused his pulmonary 
disorder, and the claimant does not contend otherwise.  Thus, 
service connection for this cause of the veteran's death is 
barred by law, and simply may not be granted.

There is no basis for a grant of service connection for the 
cause of the veteran's death on any basis.  As noted above, 
the service medical records are silent as to any notations, 
indications, complaints, or diagnoses associated with heart 
disease, artery disease, renal disease, or diabetes.  
Additionally, outside of acute respiratory chest congestion, 
there are no records during service indicating any 
manifestation of pulmonary symptoms.  There are no abnormal 
chest x-ray studies, or studies that suggest any chronic 
pulmonary disability.  The Board notes that a July 1945 lung 
study showed "considerable heaviness of the hilur markings 
on the left side."  However, the study was medically 
interpreted as showing "no evidence of an active process," 
and there is no indication that it was otherwise interpreted 
as clinically abnormal or demonstrative of a chronic 
disability.  A December 1947 VA examination report indicates 
that the veteran's respiratory system was found to be 
clinically normal at that time, more than two years after 
separation.

Thus, service connection for the cause of the veteran's death 
is not warranted.  The medical evidence does not show any 
indication that the cause of the veteran's death can be 
attributed to any other disease or injury in service, other 
than the veteran's tobacco use.  As noted above, there is no 
medical evidence suggesting that pulmonary disease was 
present in service or until many years thereafter, nor is 
there any medical evidence suggesting that the veteran's 
pulmonary disease was etiologically related to service on any 
basis other than due to the use of tobacco.

The appellant has essentially acknowledged that her claim is 
barred under the law, but contends that the relevant law is 
unjust and she asks the Board to remedy the situation created 
by Congress.  In this regard, the appellant advances 
arguments describing the service department as having been 
'complicit' in encouraging the veteran's tobacco use.  The 
Board acknowledges the appellant's arguments, but the Board 
is bound by applicable laws and regulations.  To the extent 
that the appellant asserts that the cause of the veteran's 
death should be service-connected because the veteran's 
smoking habit developed in service, VA regulations plainly 
prohibit such a result.  See 38 C.F.R. § 3.300; 38 U.S.C.A. 
§ 1103(a); see also Kane v. Principi, 17 Vet.App. 97 (2003).

The Board finds that based on the evidence above, the 
preponderance of the evidence does not support a finding that 
the veteran's death was related to service on any basis other 
than the use of tobacco products in service.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet.App. 49 (1990); Ortiz 
v. Principi, 274 F.3d 1361 (Fed.Cir. 2001).

II.  Dependents' Educational Assistance

In order for the appellant to be eligible for educational 
assistance under the provisions of Chapter 35, the veteran 
must have died of a service-connected disability, or had a 
service-connected disability evaluated as permanently and 
totally disabling.  See 38 U.S.C.A. § 3501(a)(1); 38 C.F.R. 
§ 21.3021(a).  

As noted above, service connection was in effect for sycosis 
barbae with blepharitis rated as 10 percent disabling at the 
time of his death.  This veteran's death has not been 
attributed in any way to this disability.  Furthermore, the 
veteran was not evaluated as permanently and totally disabled 
for a period of 10 years prior to his death.  Thus, the 
appellant does not meet the basic requirements for 
educational assistance under the provisions of Chapter 35.  
Accordingly, the Board finds that the appellant has not met 
the conditions for eligibility for survivors' and dependents' 
educational assistance under Title 38, Chapter 35, and there 
is no legal entitlement to the benefit.  Sabonis v. Brown, 6 
Vet.App. 426 (1994).


ORDER

The appeal is denied as to both issues.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


